Citation Nr: 0016912	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-45 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of head injury, claimed as "concussion."

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
bilateral foot and right hip surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to 
April 1952.

In a rating decision of August 1952, the Regional Office (RO) 
denied entitlement to service connection for serum hepatitis 
and the residuals of brain concussion.  In a subsequent 
rating decision of July 1990, the RO, once again, denied 
entitlement to service connection for hepatitis.  The veteran 
voiced no disagreement with either of those decisions, which 
have now become final.

Since the time of the August 1952 and July 1990 decisions 
denying entitlement to service connection for hepatitis and 
the residuals of brain concussion, the veteran has submitted 
additional evidence in an attempt to reopen his claims.  
Accordingly, the Board of Veterans' Appeals (Board) must now 
proceed with a determination as to whether such evidence is 
"new and material," and, as such, sufficient to a proper 
reopening of the veteran's previously denied claims for 
service connection for hepatitis and the residuals of head 
injury (that is, concussion).


FINDINGS OF FACT

1.  In a rating decision of August 1952, and, most recently, 
in a rating decision of July 1990, the RO denied entitlement 
to service connection for hepatitis.

2.  In a rating decision of August 1952, the RO denied 
entitlement to service connection for the residuals of brain 
concussion.  

3.  Evidence submitted since the time of the RO's August 1952 
decision denying entitlement to service connection for the 
residuals of brain concussion does not bear directly or 
substantially upon the issue at hand, is duplicative and/or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  Evidence submitted since the time of the RO's July 1990 
decision denying entitlement to service connection for 
hepatitis does not bear directly or substantially upon the 
issue at hand, is duplicative and/or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran has bone graft harvest site pain in his right 
hip as a result of VA surgical treatment which is not shown 
to be coincidental with the original ankle injuries for which 
surgery was performed, or the continuance or natural progress 
of disease or injury, or a certain or near certain result of 
surgical treatment.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for the residuals of brain concussion in 
August 1952 is not new and material.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 19998); 38 C.F.R. § 3.156(a) (1999).  

2.  The decision of the RO in August 1952 denying the 
veteran's claim for service connection for the residuals of 
brain concussion is final, and the claim is not reopened.  
38 U.S.C.A. §§  1110, 1131, 7105 (West 1991 & Supp. 1999).

3.  Evidence received since the RO denied entitlement to 
service connection for hepatitis in July 1990 is not new and 
material.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

4.  The decision of the RO in July 1990 denying the veteran's 
claim for service connection for hepatitis is final, and the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 
1991 & Supp. 1999).

5.  The requirements for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bone graft harvest site 
pain are met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, in September 1951, the 
veteran was hospitalized following a motor vehicle accident.  
At the time of the incident in question, the veteran was 
semi-comatose, but regained consciousness approximately one 
hour after hospital admission.  Other than a slight headache 
the first day, the veteran's course after regaining 
consciousness was uneventful.  The laceration over his left 
mastoid region healed well, as did multiple bruises about his 
trunk.  The veteran was kept flat in bed for four days, and 
subsequently dismissed on the 11th hospital day with 
instructions to return if he experienced any headache, 
drowsiness or weakness in his extremities.  The pertinent 
diagnosis noted at the time of discharge was concussion of 
brain.

Service medical record reflect that the veteran was again 
hospitalized from November 25, 1951, to January 8, 1952.  At 
the time of admission, the veteran presented complaints of 
persistent nausea, anorexia, and vomiting.  Reportedly, 
approximately one week prior to admission, the veteran had 
experienced mild epigastric distress and anorexia.  Also at 
this time the veteran noticed that his urine was dark orange 
in color.  These signs and symptoms became progressively 
worse to the point that, two days prior to admission, he 
experienced episodes of nausea and vomiting.  It was noted 
that he had been hospitalized in September 1951 due to a 
brain concussion following an automobile accident.  Physical 
examination revealed that he deeply icteric and appeared 
acutely ill; he was given an intravenous infusion plus a unit 
of aerated plasma, as he was in moderate shock.  The liver 
edge was barely palpable below the right costal margin, and 
somewhat tender.  Laboratory data showed a urinalysis which 
was markedly positive for bile and negative for urobilinogen.  
During the veteran's course in the hospital, he was 
administered parenteral fluids in the form of glucose and 
water, as well as a 5% Travimin in 5% Glucose to which 
B Complex vitamins had been added.  The veteran's condition 
gradually improved, such that, following his return from a 
period of convalescent leave, he was completely asymptomatic, 
and had gained several pounds in weight.  The pertinent 
diagnosis noted at the time of discharge was serum hepatitis; 
plasma administered on September 18, 1951, following a brain 
concussion.  

At the time of the veteran's service separation examination 
in April 1952, he voiced "multiple complaints of no clinical 
significance."  Physical examination was essentially 
unremarkable, and no pertinent diagnoses were noted.

In May 1990, the veteran was hospitalized at a Department of 
Veterans Affairs (VA) medical facility.  At the time of 
admission, it was noted that, approximately 2 1/2 years 
previously, the veteran had fallen from a roof and landed on 
both feet, sustaining bilateral os calcis fractures.  Both 
fractures healed in malunion, with incongruity of the 
subtalar joint.  At the time of admission, the veteran 
complained of severe pain in his left foot, in particular, 
with ambulation on uneven ground.  Physical examination 
revealed a painful subtalar range of motion on the left, 
which was very limited.  The veteran was taken to surgery on 
May 11, 1990, and underwent a subtalar arthrodesis of the 
left foot under general anesthesia without complications.  
Postoperatively, he was placed in a short leg, 
nonweight-bearing cast.  The veteran experienced minimal 
swelling of the foot, and complained only of "the usual 
postoperative pain."  When seen by physical therapy for 
progressive ambulation with the use of crutches, he was 
unable to accomplish an independent gait using the crutches.  
He was therefore discharged home with instructions to use a 
wheelchair for ambulation, and to elevate his left foot as 
much as possible.  The veteran was instructed to return to 
the orthopedic surgery clinic in five weeks for cast change, 
radiographic studies "out of plaster," and reapplication of a 
short leg walking cast for an additional six weeks, or until 
his arthrodesis was solid.  At the time of discharge, no pain 
medications were prescribed, and the veteran's condition and 
prognosis were "good."  

During the course of VA outpatient treatment in mid-June 
1990, it was noted that the veteran was six weeks' status 
post left subtalar arthrodesis.  The veteran's wound was 
described as healed, and radiographic studies revealed 
evidence of a fusion.  Noted at the time was that the veteran 
should protect (his surgery) with an ankle brace.  

When seen for follow up in late July 1990, the veteran's 
wounds were "well healed," though there was some moderate 
tenderness on attempted subtalar motion.  The veteran 
complained of pain with weight bearing, and that he was not 
able to put his full body weight on his left foot.  The 
clinical assessment was of a healing left subtalar fusion.  

In early September 1990, the veteran was seen for follow up 
of his subtalar arthrodesis of the left foot.  At the time of 
evaluation, the veteran complained of some pain on weight 
bearing and with subtalar motion.  The veteran's fusion, 
however, appeared "solid on  X-ray."  

A VA record of hospitalization covering the period from late 
October to early November 1991 reveals that the veteran was 
hospitalized at that time for right ankle surgery.  At the 
time of admission, it was noted that the veteran was 4 or 
5 years' status post a right calcaneus fracture, with 
radiographically documented right subtalar arthritis.  
Reportedly, in May 1990, the veteran had undergone a left 
subtalar fusion "with good relief."  The veteran's 
hospitalization was for the second of his sequential subtalar 
arthrodeses for post-traumatic subtalar degenerative joint 
disease.  On the day following admission, the veteran 
underwent a right subtalar arthrodesis with right iliac crest 
autogenous bone grafting.  The veteran tolerated the surgery 
well, and was placed in a bulky "Robert Jones" compressive 
dressing, and admitted to the orthopedic floor.  He was 
managed with early mobilization, and with perioperative 
antibiotic and DVT prophylaxis.  Postoperatively, the veteran 
complained of severe right hip pain, and stated that he had 
experienced some hip discomfort prior to surgery.  
Radiographic studies were checked, and declared negative.  
The veteran's symptoms seemed to be consistent with 
incisional pain from his bone graft site.  Mild temperature 
elevations resolved well with ambulation and progressive 
pulmonary toilet.  The veteran was begun on physical therapy, 
but was limited due to extreme hip discomfort.  He continued 
nonweight bearing on the right foot, and made slow steady 
progress in physical therapy.  The veteran was gradually 
weaned from narcotic medications, and, after approximately 5 
to 7 days, showed good management of his pain.  His right hip 
wound was healing well, without signs of infection.  He was 
subsequently changed to a short leg nonweight-bearing cast in 
the orthopedic clinic approximately one week postoperatively.  
Edema was mild, and the veteran's wounds were once again 
noted to be healing well, without infection.  

The veteran was subsequently transferred to a rehabilitation 
bed, where he continued physical therapy.  He tolerated his 
diet well, and bowel and bladder elimination was accomplished 
without difficulty.  Pain management with oral medications 
was described as adequate.  The veteran was independent with 
a walker on the ward, and generally doing well.  He was, 
however, still complaining of some discomfort in the right 
hip from the bone graft site.  Approximately one week prior 
to discharge, it was noted that the veteran was tolerating 
his treatment well, and that, though he complained of "a lot 
of pain," his actions illustrated a lesser degree of pain.  
The veteran was instructed that he must inform his treating 
personnel when his hip was hurting, in order that they might 
accurately assess his level of pain.  The veteran was noted 
to be performing his exercises independently, and had met his 
previously stated goals.

Approximately four days later, the veteran was heard to 
complain of persistent right hip discomfort.  It was, 
however, noted that the veteran seemed to "inflate his level 
of discomfort."  On physical examination, the veteran was in 
no acute distress, and reported no complaints of hip pain.  

During the course of VA outpatient treatment in late 
January 1992, it was noted that the veteran was three months' 
status post a right subtalar fusion.  The veteran's wounds 
were healing well, with only slight edema.  Range of motion 
of the ankle was from negative 10 to 30 degrees, and the 
subtalar fusion appeared solid.  The intercostal incision 
remained vaguely symptomatic, but hip range of motion was 
good, and the incision was well healed.  Radiographic studies 
showed evidence of a solid fusion, and it was determined that 
the veteran should be discharged.  

A VA outpatient treatment record dated in late January 1993 
reveals that the veteran was seen at that time for follow up 
of his previous right subtalar fusion.  At the time of 
evaluation, the veteran was described as doing well, with 
only occasional foot/ankle swelling, in particular following 
prolonged walking.  

VA radiographic studies of the veteran's pelvis conducted in 
January 1994 showed a mild sclerosis in the region of the 
superior acetabulum bilaterally consistent with mild 
degenerative changes.  There was no evidence of acute 
fracture, but rather an area of sclerosis in the right iliac 
wing suggestive of postoperative changes from prior bone 
harvesting.  Radiographic studies of the veteran's feet 
conducted at that same time showed evidence of old calcaneal 
fractures bilaterally, with no significant change when 
compared to prior films. 

In early May 1995, the veteran was seen at a VA outpatient 
treatment clinic for right hip pain of four days' duration.  
At the time of evaluation, the veteran gave a history of 
right hip pain beginning approximately 1 1/2 weeks following 
his surgery in 1991.  According to the veteran, this pain was 
worse when standing, though it "hurt to move his joints in 
any direction."  The diagnostic impression was of hip pain of 
uncertain etiology. 

During the course of VA outpatient treatment in late 
August 1995, the veteran was described as "comfortable" 
following bilateral subtalar fusions "in new braces."  
Additionally noted at the time was that the veteran's right 
iliac crest area was still sore, and that this was "not 
unexpected." 

During the course of an RO hearing in December 1996, the 
veteran complained of pain in his right hip "down in the 
bone."  

In August 1997, a VA orthopedic examination was accomplished.  
At the time of evaluation, the veteran gave a history of a 
motor vehicle accident with concussion in 1951.  Additionally 
noted was a prior history of hepatitis.  The veteran further 
stated that, in 1987, he had fallen off a building, breaking 
both heels and ankles.  Reportedly, somewhat later, the 
veteran underwent arthrodesis with a bone graft being taken 
from the right anterior superior iliac spine.  

The veteran's current complaint consisted primarily of right 
hip pain, but, in taking the veteran's history more 
specifically, it became apparent that the pain which the 
veteran was describing was donor site bone graft pain and 
incisional pain from his right anterior superior iliac spine.  
The veteran brought a cane to the examination, but could walk 
"just fine" without it.  Additionally noted was that the 
veteran wore bilateral polypropylene ankle/foot orthoses with 
a flexible ankle and a dorsiflexion stop.

Physical examination revealed some evidence of degenerative 
changes with swelling and bony hypertrophy around the ankles.  
There was no evidence of malunion or nonunion, or of any 
loose motion or false joint.  Further examination revealed 
some diffuse joint line tenderness of multiple joints, 
including the ankles.  The veteran walked with bilateral 
ankle/foot orthoses and a cane, though he was able to walk 
symmetrically, but somewhat slowly, without his cane.  The 
veteran exhibited ankylosis to inversion and eversion of both 
ankles.  There was no pain with range of motion, but there 
was some pain at the anterior superior iliac spine.  
Radiographic studies of each ankle revealed previous 
treatment with fixation devices of a comminuted fracture of 
the right os calcis which had healed, and which showed a 
generally maintained anatomical alignment with fixation 
between the talus and os calcis producing an effective bony 
union.  There was evidence of mild degenerative arthritis at 
the medial ankle on the right.  The pertinent diagnoses were 
right hip pain which was actually not coming from the hip, 
but from a donor site right anterior superior iliac spine; 
and bilateral ankle arthrodesis status post nonservice-
related fall off a roof.  

In late April 1998, the veteran offered testimony before the 
undersigned member of the Board at the RO.  His testimony was 
essentially to the effect that, following his ankle surgery, 
he was made to "get up" too soon, with the result that he 
experienced "problems," including problems with "falls."  

During the course of a VA examination of the veteran's brain 
and spinal cord conducted in May 1999, the veteran gave a 
history of a motor vehicle accident in 1951, at which time he 
had "struck his head on the pavement."  Current complaints 
included dizziness, as well as "sweats" 2 to 3 times a week.  
At the time of evaluation, the veteran was unable to describe 
the severity of, or expand on, his dizziness.  

On physical examination, the veteran was alert and well 
oriented.  There was no evidence of any motor or sensory 
impairment, nor of peripheral or autonomic impairment.  
Cranial nerves II through XII were intact, and pronator drift 
was negative.  The veteran's pupils were equal, round, and 
reactive to light and accommodation.  There was no impairment 
of either bladder or bowel function, and the veteran's sense 
of smell and taste were not affected.  The pertinent 
diagnosis was "history of contusion, no disease found."  

On VA examination of the veteran's liver, likewise conducted 
in May 1999, the veteran gave a history of hepatitis as a 
result of an intravenous infusion containing a unit of 
aerated plasma in September 1951.  Laboratory data at that 
time reportedly showed a negative serology, though urinalysis 
was positive for bile, and negative for urobilinogen.  The 
diagnosis at that time was hepatitis serum plasma following 
brain contusion; acute hepatitis. 

On physical examination, the veteran's abdomen displayed 
positive bowel signs times four.  The veteran's liver was 
nonpalpable, with no evidence of tenderness or masses, and no 
pain.  The veteran's liver size was, likewise, described as 
nonpalpable.  At the time of evaluation, the veteran 
displayed no signs of liver disease.  There was no palmar 
erythema nor any spider angiomas.  Following the 
administration of various liver function tests and a 
hepatitis panel, the diagnosis rendered was of acute 
hepatitis secondary to a hospital admission in 1951, with no 
disease found at present.

In October 1999, the veteran offered testimony at an RO 
hearing.  That testimony concerned various "dizzy spells" 
following a motor vehicle accident in 1951, as well as nausea 
resulting from previous hepatitis.

During the course of a videoconference hearing before the 
undersigned member of the Board in May 2000, the veteran once 
again stated that, following his ankle surgery, he was made 
to "get up" too soon, which caused "problems."  The veteran 
additionally stated that while in service he had sustained a 
head injury, from which he experienced continuing residual 
disability.  Finally, the veteran noted that, while in 
service, he was given blood plasma, resulting in hepatitis.  

Analysis

The veteran in this case seeks service connection for the 
residuals of hepatitis and a "brain concussion," both of 
which were incurred during his period of active military 
service.  More specifically, it is argued that, while in 
service, the veteran was involved in a motor vehicle 
accident, at which time he sustained a "head injury," 
residuals of which he still suffers.  He further argues that, 
immediately following the aforementioned motor vehicle 
accident, he was administered various blood products which 
were contaminated, resulting in hepatitis, residuals of which 
he still suffers. 

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999).  Where a claim 
for entitlement to service connection has been previously 
denied, and that decision becomes final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  

When an appellant seeks to reopen a previously denied claim, 
a 3-step analysis must be performed.  Winters v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  First, it must be determined whether new and 
material evidence has been presented pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (1999).  Second, if new 
and material evidence has been presented, the case must be 
reopened, and, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence, and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  Third, if the claim is well grounded, 
the Secretary may evaluate its merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1999) has been fulfilled.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  In addition, new evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the prior RO decision in 
August 1952, it was determined that, based on the evidence 
then of record, the veteran exhibited no residuals of his in-
service brain concussion, or of hepatitis.  A subsequent 
rating decision in July 1990 concluded that no new and 
material evidence had been submitted sufficient to reopen the 
veteran's previously denied claim of service connection for 
hepatitis.  Both the August 1952 rating decision denying 
entitlement to service connection for the residuals of brain 
concussion, and the July 1990 decision denying service 
connection for hepatitis, have now become final. 

Evidence received since the time of the aforementioned RO 
decisions, while in certain respects "new" in the sense that 
it was not previously of record, is not material.  More 
specifically, as of the time of recent VA examinations in 
May 1999, there was no evidence of any residual disability 
resulting from the veteran's in-service brain concussion or 
from in in-service hepatitis.  The sole "evidence" of a 
relationship between the veteran's in-service head injury 
and/or hepatitis and his current symptomatology consists of 
statements provided by the veteran.  However, the veteran 
does not possess the medical expertise necessary to link his 
current symptomatology to an incident of his military 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required.); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(Lay persons are not competent to offer medical opinions.)  A 
lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
noted above, the most recent medical evidence suggests that 
the veteran does not currently suffer from chronic hepatitis 
(or residuals thereof), or any residual disability as a 
result of his in-service head injury.  Under such 
circumstances, the veteran's claims for service connection 
must be denied.

As to the issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, the 
threshold question which must be resolved is whether the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.

A mere allegation that the veteran suffers from bilateral 
foot or right hip disabilities which are in some way the 
result of treatment, or the lack thereof, by VA medical 
personnel is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower Courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and, on October 1, 1997, there 
became effective new regulations governing the adjudication 
of claims for benefits under 38 U.S.C.A. § 1151.  However, on 
January 8, 1999, those "new" regulations were rescinded.

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997, must be adjudicated under the provisions of 
Section 1151, as they existed prior to that date.  
VAOPGCPREC 40-97 (December 31, 1997).  Accordingly, the Board 
will proceed with adjudication of the veteran's claim for 
1151 benefits on that basis.  

In that regard, the Board notes that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical treatment, 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if disability, aggravation, or death were 
service connected.  The Supreme Court has found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between the claimed injury and any alleged 
or resulting disability.  

38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury, or an aggravation of an existing 
disease or injury, and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable... for the continuance or 
natural progress of disease or injuries."  38 C.F.R. 
§ 3.358(c)(3) provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
expressed or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358. 

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injury for which VA hospitalization or medical or 
surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service 
connected. 

As regards the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 for bilateral foot and right hip disabilities, the 
Board notes that when the veteran was seen in November 1989, 
traumatic arthritis of both ankles was noted.  Orthopedic 
consultation in December 1989 resulted in an impression of 
bilateral subtalar arthritis, left greater than right.  The 
veteran was experiencing severe left foot pain and swelling 
and was unable to work.  At the time of the veteran's left 
ankle surgery in May 1990, he gave a history of a fall from a 
roof 2 1/2 years previously, as a result of which he 
sustained bilateral os calcis fractures.  Both of these 
fractures had healed in malunion, with incongruity of the 
subtalar joint.  On May 11, 1990, the veteran underwent a 
subtalar arthrodesis of his left foot.  This surgery was 
conducted under general anesthesia, without complications.  
Following surgery, the veteran complained only of the "usual 
postoperative pain," and experienced only minimal swelling of 
his foot.  

In late October 1991, the veteran was once again hospitalized 
at a VA medical facility.  The reason for the veteran's 
hospitalization was so that he might undergo surgery on his 
right ankle.  At the time of admission, it was noted that, in 
May 1990, the veteran had undergone a left subtalar fusion, 
"with good relief."  On October 28, 1991, the veteran 
underwent a right subtalar arthrodesis with right iliac crest 
autogenous bone grafting.  The veteran tolerated the surgery 
well, and was subsequently managed with early mobilization, 
as well as perioperative antibiotic and DVT prophylaxis.  
While postoperatively, the veteran complained of "severe 
right hip pain," he admitted at the time that he had 
experienced hip discomfort prior to surgery.  Subsequent 
examinations revealed good healing of wounds without 
infection or other complications.  X-rays in January 1994 
showed degenerative changes of both hips and post-operative 
changes of the right iliac wing.  

In January 1995 the veteran submitted a claim for 
compensation for disability of his right hip and both feet 
under the provisions of 38 U.S.C.A. § 1151.  VA medical 
records reflect that in August 1995, "soreness" in the area 
of the veteran's right iliac crest was described as "not 
unexpected."  The veteran's claim was initially denied by the 
RO in January 1996 on the grounds that no additional 
disability resulting from VA treatment was shown.

In August 1997, the veteran was accorded an examination for 
disability evaluation purposes.  The examination resulted in 
diagnoses of (1) mild degenerative changes throughout in 
multiple joints; (2) complaints of right hip pain which is 
actually right anterior superior iliac spine incisional and 
bone graft harvest site pain; and (3) complaints of ankle 
pains secondary to work related fall.

The veteran asserts that the VA surgeries have left him in 
much worse condition than he was before the surgeries; that 
the surgeries have had a devastating effect on his life and 
caused him to retire early.  He must now wear braces on both 
feet and often uses a wheelchair.  However, the only 
additional disability attributed to VA treatment on 
examination in August 1997 consisted of complaints of right 
hip pain.    The veteran's complaints of ankle pains were 
attributed to the work related fall, not the subsequent 
treatment provided by VA.  "Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Compensation is awarded under 38 
U.S.C.A. § 1151 for "additional disability" caused by VA 
medical or surgical treatment.  The October 1991 surgery has 
left him with right hip "pain" at the site of the bone graft 
harvest site.  Thus, the pain has been attributed to an 
identifiable underlying malady or condition.  The bone graft 
harvest site pain is causally related to the VA surgical 
treatment; it is not coincidental with the original injury or 
the continuance or natural progress of disease or injury; and 
it is not shown to be a certain or near certain result of 
surgical treatment.  Thus, the provisions of 38 C.F.R. 
§ 3.358(c)(3) do not preclude compensation for the bone graft 
harvest site pain and the additional disability should be 
compensated as if service connected. 

Thus, it has not been demonstrated that the veteran suffered 
any additional ankle disability as a result of VA treatment.  
However, the record does reflect that the veteran has bone 
graft harvest site pain due to VA surgical treatment for 
which compensation is warranted under the provisions of 
38 C.F.R. § 1151.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the 
residuals of head injury, claimed as "concussion," the 
benefit sought on appeal as to this matter is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hepatitis, 
the benefit sought on appeal as to this matter is denied.

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for bone graft harvest site pain is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

